Citation Nr: 0816792	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as major depressive disorder 
and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastroesophageal 
reflux disease (GERD), claimed as acid reflux secondary to 
PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 until July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy.

2.  The weight of the competent evidence supports a diagnosis 
of PTSD and major depressive disorder.

3.  The evidence of record does not verify the veteran's 
claimed in-service stressors.

4.  GERD was not shown in service or for many years after 
service and is unrelated to active duty service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed as major 
depressive disorder and PTSD, was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2007).  

2.  GERD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Acquired Psychiatric Disorder

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for an 
acquired psychiatric disorder, the evidence necessary to 
establish the incurrence of a stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2007); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor; instead, 
the veteran must corroborate his testimony by credible 
supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements").   See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Moran 
v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).  

In this case, the evidence does not show, nor does the 
veteran allege, that he actually engaged the enemy in combat.  
He served during the Vietnam era and was stationed in Korea 
between April 1969 and July 1970.  His decorations and 
citations include a National Defense Service Medal and the 
Armed Forces Expeditionary Medal.  Thus, the evidence does 
not reflect that he received any awards, citations, or 
decorations denoting having served in combat in Korea.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

As an initial matter, the Board notes that the service 
medical records do not reflect psychiatric complaints or 
treatment.  At the time of separation, his psychiatric 
condition was noted to be abnormal and his report of medical 
history also completed at that time denied any frequent 
trouble sleeping, terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort.  

Post service records demonstrate that the veteran has been 
diagnosed with PTSD and major depressive disorder.  In 
particular, correspondence from his private physician dated 
in June 2004 notes that when he started treating him in 1998, 
the veteran already had a history of PTSD.  Additionally, VA 
treatment records dated in December 2003, provide a diagnosis 
of major depressive disorder based on an evaluation of the 
appropriate DSM-IV criteria and a review of his reported 
military history.  

Subsequent VA treatment records dated in October 2004 also 
diagnose the veteran with recurrent major depression and 
PTSD.  Therefore, the Board finds that there is competent 
medical evidence of record supporting a current diagnosis of 
PTSD and major depressive disorder. 

However, as noted above, service connection for PTSD must be 
based upon a corroborated in-service stressor.  38 C.F.R.  § 
3.304(f).  The veteran claims that he is entitled to service 
connection because of in-service stressful events that 
occurred during active duty service.  Specifically, in his 
completed PTSD questionnaire, he stated that during his 
service in Korea he witnessed and handled dead bodies.  He 
also later claimed that he was mugged at knife point while 
stationed in Korea by a fellow serviceman.    

Regarding the claim that he witnessed and handled dead 
bodies, his service personnel records indicate a military 
occupation specialty as supply clerk.  These records do not 
reflect that he handled dead bodies or worked in a combat 
zone. 

Further, VA treatment reports have related the veteran's 
current diagnosis of major depressive disorder and PTSD to 
this alleged assault in-service and not his exposure to dead 
bodies.  Nonetheless, his service records do not corroborate 
this alleged stressor either, nor has any other corroborating 
evidence been submitted.    

Significantly, while the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

In this regard, the veteran reported to the treating VA 
physicians that he was assaulted in-service.  In point of 
fact, a July 2004 VA treatment record notes that the 
veteran's reports have not been substantiated and that the 
physician acknowledged that he was taking the veteran's word 
on the occurrence of the alleged assault.  

A review of his service personnel records do not confirm or 
corroborate the alleged stressor of an assault in-service.  
The veteran has stated that his behavior changed markedly 
after this incident and that he reported the event.  However, 
his records do not reflect any behaviors on his part that 
could be attributed to a possible incident of assault nor 
does the record contain evidence that an assault was 
reported.  

Moreover, the first mention of the assault by the veteran was 
in April 2004, nearly 34 years after separation from service.  
Therefore, the evidence of record does not corroborate his 
alleged stressors, nor has any other corroborating evidence 
been submitted.  Thus, the treatment records finding an 
acquired psychiatric disorder related to a reported in-
service assault hold little probative value.  Without 
verification of stressor, the appeal must be denied.

The Board has also separately considered the claim for 
depression because it does not require the need to verify 
stressors.  Nonetheless, as noted above, service medical 
records do not show complaints of, treatment for, or a 
diagnosis of depression or any other psychiatric pathology.  
In addition, depression was not reported for many years after 
discharge and no medical provider has established a nexus 
between the veteran's current complaints and active duty.  In 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for 
depression and there is no doubt to be otherwise resolved.  
As such, the appeal is denied.

In making such determinations, the Board has considered the 
veteran's statements asserting a relationship between his 
psychiatric disorders and active duty service.  Additionally, 
lay statements from his spouse and family have also been 
considered.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  For 
these his spouse and family members are also not competent to 
offer opinions on a medical diagnosis or causation. Id.

Gastroesophageal Reflux Disease

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim in 2004, the amendment is not 
applicable to the current claim. 

Although the veteran has contended that his GERD is secondary 
to his service connection claim for PTSD, it is noted that 
service connection for PTSD has been denied and is not in 
effect at this time.  Therefore, by definition, the benefit 
sought on appeal is not warranted on a secondary basis.  

In evaluating his claim on a direct basis, the first question 
to consider is whether competent evidence demonstrates a 
current disability.  The Board notes that the veteran has a 
current diagnosis of GERD, which is treated with medication.  
Specifically, private treatment records reflect a history of 
GERD as early as 1998.  Additionally, VA treatment records 
dated in 2003 also reflect a diagnosis of reflux and report 
that he is being treated with medication.  

Regarding the second element of a service connection claim, 
that of in-service incurrence, the veteran's service medical 
records do not indicate that he was treated for reflux 
disease or related pathology.  Further, his separation 
examination dated June 1970 indicated that he had a normal 
throat, abdomen, and viscera.  Additionally, he denied having 
any pain or pressure in his chest, frequent indigestion, or 
stomach, liver, or intestine trouble in his report of medical 
history completed contemporaneously with his separation 
examination.   

Significantly, the veteran does not assert that he developed 
GERD during service.  Rather, he alleges that it is secondary 
to his diagnosed PTSD.  Furthermore, a review of post-service 
medical evidence does not demonstrate any findings indicative 
of reflux disease until 1998.  

The Board places greater probative value on the absence of 
complaints or treatment for this disorder in the intervening 
years.  Moreover, the multi-year gap between service 
separation (1970) and evidence of GERD (28 years) weighs 
against the claim.  As such, the probative evidence is 
against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, however, the veteran has not 
specifically endorsed continuity of GERD from the time of 
separation from service to the present time.  Moreover, as 
previously noted, such continuity of symptomatology has not 
been demonstrated by the post-service medical record.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In the present case, no medical examiner or 
treating physician has established or suggested a direct 
medical nexus between the veteran's diagnosed GERD and active 
duty.

In sum, the evidence of record fails to establish that the 
veteran's currently-diagnosed GERD was incurred in service.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to his service connection claim for a 
psychiatric disorder, as discussed above, the veteran's 
asserted in-service stressors are not verified in the record.  
Under the circumstances of this case, additional efforts to 
assist him by providing a VA examination would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Moreover, given the absence of in-service evidence of chronic 
manifestations of depression or a gastrointestinal disorder, 
no evidence of the disorders for many years after separation, 
and no competent evidence of a nexus between service and the 
veteran's claims, a remand for a VA examination would unduly 
delay resolution.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained 
service medical and personnel records and VA treatment 
records.  Further, he submitted private treatment records and 
statements in support of his claims, including statements 
from his family and spouse.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is 
denied, diagnosed as major depressive disorder and PTSD, is 
denied.

Service connection for GERD, claimed as acid reflux secondary 
to PTSD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


